                      Case 21-31811 Document 13 Filed in TXSB on 06/15/21 Page 1 of 9

 Fill in this information to identify the case:
 Debtor name        1917 Heights Hospital, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        21-31811
 (if known)                                                                                                    Check if this is an
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                         Operating a business
                                 From    01/01/2021      to   Filing date
fiscal year to filing date:                                                        Other
                                        MM / DD / YYYY                                                                                   $0.00

                                                                                  Operating a business
For prior year:                  From    01/01/2020      to    12/31/2020
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                         $3,345,496.00

                                                                                  Operating a business
For the year before that:        From    01/01/2019      to    12/31/2019
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                         $4,248,267.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
                        Case 21-31811 Document 13 Filed in TXSB on 06/15/21 Page 2 of 9
Debtor         1917 Heights Hospital, LLC                                                      Case number (if known)      21-31811
               Name

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


        None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.


        None

      Creditor's name and address                                  Description of the property                      Date              Value of property
5.1. Arbitra Capital Partners, LLC                                 1917 Ashland Street                              12/2020            $55,000,000.00
      Creditor's name                                              Houston, Texas 77008
      c/o Miles Cohn, Attorney
      Street
      1400 McKinney Street, Suite 1700
      Houston                           TX         77010
      City                              State      ZIP Code

      Creditor's name and address                                  Description of the property                      Date              Value of property
5.2. Arbitra Capital Partners, LLC                                 Rents ($1,000,000.00 or more)                    12/2020             $1,000,000.00
      Creditor's name
      c/o Miles Cohn, Attorney
      Street
      1400 McKinney Street, Suite 1700
      Houston                           TX         77010
      City                              State      ZIP Code

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.


        None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


        None

      Case title                                Nature of case                          Court or agency's name and address               Status of case
7.1. LKL Development, LLC, et al                                                        Harris County District Court
                                                                                                                                             Pending
      vs. Axiom Capital                                                                 Name
      Management, LLC, et al                                                            49 San Jacinto Street, #303                          On appeal
                                                                                        Street
                                                                                                                                             Concluded

      Case number
      2021-06797                                                                        Houston                   TX       77002
                                                                                        City                      State    ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
                      Case 21-31811 Document 13 Filed in TXSB on 06/15/21 Page 3 of 9
Debtor       1917 Heights Hospital, LLC                                                      Case number (if known)     21-31811
             Name

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.2. Arbitra Capital Partners, LLC                                                    Harris County District Court
                                                                                                                                         Pending
      vs. Dharmesh Patel                                                              Name
      and Robert Day                                                                  49 San Jacinto Street, #303                        On appeal
                                                                                      Street
                                                                                                                                         Concluded

      Case number
      2021-01199                                                                      Houston                   TX      77002
                                                                                      City                      State   ZIP Code

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.3. Integranet Physician                                                             Harris County District Court
                                                                                                                                         Pending
      Resources, Inc. vs. 1917                                                        Name
      Heights Hospital, LLC                                                           49 San Jacinto Street, #303                        On appeal
                                                                                      Street
                                                                                                                                         Concluded

      Case number
      2020-43307                                                                      Houston                   TX      77002
                                                                                      City                      State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

        None

 Part 4:        Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

        None

 Part 5:        Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

        None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
                       Case 21-31811 Document 13 Filed in TXSB on 06/15/21 Page 4 of 9
Debtor          1917 Heights Hospital, LLC                                                Case number (if known)      21-31811
                Name


 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.1. HughesWattersAskanase, LLP                                                                             05/18/2021             $15,000.00
                                                                                                              (Debt
         Address                                                                                              counseling
         1201 Louisiana, 28th Floor                                                                           advice)
         Street


         Houston                     TX      77002
         City                        State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         Third Party (Non-Debtor Funds)

         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.2. HughesWattersAskanase, LLP                                                                             06/01/2021             $51,717.00
                                                                                                              (Bankruptcy
         Address                                                                                              retainer and
         1201 Louisiana, 28th Floor                                                                           filing fee)
         Street


         Houston                     TX      77002
         City                        State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         Third Party (Non-Debtor funds)

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
                       Case 21-31811 Document 13 Filed in TXSB on 06/15/21 Page 5 of 9
Debtor       1917 Heights Hospital, LLC                                                    Case number (if known)      21-31811
             Name

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


        None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

        Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

        No.
        Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                 No.
                 Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
                       Case 21-31811 Document 13 Filed in TXSB on 06/15/21 Page 6 of 9
Debtor       1917 Heights Hospital, LLC                                                     Case number (if known)      21-31811
             Name


 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


        None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

        None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

        None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


        None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

        No
        Yes. Provide details below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 6
                         Case 21-31811 Document 13 Filed in TXSB on 06/15/21 Page 7 of 9
Debtor       1917 Heights Hospital, LLC                                                   Case number (if known)      21-31811
             Name

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

        No
        Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

        No
        Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

        None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

                Name and address                                                                   Dates of service

      26a.1. Baker Tilly Virchow Krause, LLP                                                       From        2017          To    Present
                Name
                11750 Katy Freeway, Suite 100
                Street


                Houston                                      TX          77079
                City                                         State       ZIP Code

                Name and address                                                                   Dates of service

      26a.2. Ellie Harroch                                                                         From        2017          To    Present
                Name
                9811 Katy Freeway, Suite 1060
                Street


                Houston                                      TX          77024
                City                                         State       ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
                           Case 21-31811 Document 13 Filed in TXSB on 06/15/21 Page 8 of 9
Debtor           1917 Heights Hospital, LLC                                                     Case number (if known)      21-31811
                 Name

     26d.       List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
                financial statement within 2 years before filing this case.

                   None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

         Name of the person who supervised the taking of the inventory                                  Date of           The dollar amount and basis
                                                                                                        inventory         (cost, market, or other basis)
                                                                                                                          of each inventory

         Robert Day                                                                                       01/01/2020                $480,615.00

         Name and address of the person who has possession of inventory records

 27.1. Robert Day
         Name
         13111 Westheimer Road, Suite 450
         Street


         Houston                                                  TX          77077
         City                                                     State         ZIP Code

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                         Address                                       Position and nature of any interest        % of interest, if any

1917 Ashland Equities, LLC                   9811 Katy Freeway, Suite 1060                                                                     50%
                                             Houston, TX 77024
AMD Asset Holdings, LLC                      9811 Katy Freeway, Suite 1060                                                                   31.86%
                                             Houston, TX 77024
Med Center Developers, LLP                  1900 N. Loop West, Suite 120                                                                     18.14%
                                            Houston, TX 77018
                                            13111 Westheimer Road, Suite 450
Robert Day                                                                                 Manager
                                            Houston, TX 77077

Dr. Dharmesh Patel                           9811 Katy Freeway, Suite 1060                 Manager
                                             Houston, TX 77024
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                         Address                                       Position and nature of       Period during which position
                                                                                           any interest                 or interest was held




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 8
                               Case 21-31811 Document 13 Filed in TXSB on 06/15/21 Page 9 of 9

Debtor               1917 Heights Hospital, LLC                                                Case number (if known) 21-31811
                     N a m e



30. Payments, distributions, or withdrawals credited or given to insiders
       Within 1year before fiiing this case, did the debtor provide an Insider with vaiue in any form, inciuding salary, other compensation, draw^.
       bonuses, ioans, credits on ioans, stock redemptions, and options exercised?


        0No
        QYes. Identify below.
31. Within 0years before filing this case, has the debtor been amember of any consolidated group for tax purposes?

        0 N O
        QYes. Identify below.
32. Within 6years before filing this case, has the debtor as an employer been responsible for contributing to apension fund?

        0 N O
        QYes. Identify below.

    Part 14:
                 1 Signature          and Declaration

WARNING -Bankruptcy fraud is asenous crime. Making afalse statement, concealing property, or obtaining money or property by fraud in
connection veth abankruptcy case can result in fines up to S500.000 or imprisonment for up to 20 years, or both.
18U.S.C. §§ 152.1341,1519. and 3571.

Ihave examined the information in this SlalemenI of Financial Affairs and any attachments and have areasonable belief that the information is
true and correct.


Ideclare under penalty of perjury that the foregoing is true and correct.

Executed on               o(,l ff/toZl
                     M M / O D / Y Y Y Y




X                                                                                      P r i n t e d n a m e D r. D h a r m e s h P a t e l

     SIgnatufSof individual signing on behalf of the debtor

     Position or relationship to debtor Manager

Are additlohal pages to Statement of Financial Affairs for Non-indMduais Filing for Sankri/ptcy (Official Form 207) attached?

0NO
□Ye s




O f fi c i a l F o r m 2 0 7               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 9
